30 F.3d 130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank M. NEFF, Plaintiff Appellant,v.Karen WARNER;  THE CHESAPEAKE CENTER, Defendants Appellees.
No. 94-6423.
United States Court of Appeals,Fourth Circuit.
Submitted June 23, 1994.Decided July 22, 1994.

Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Frank M. Neff appeals from the district court's order dismissing, without prejudice, his 42 U.S.C. Sec. 1983 (1988) complaint.  Because granting Neff relief on his claim would necessarily affect the length or duration of his confinement, the district court properly determined that the claim was subject to the exhaustion requirement of 28 U.S.C. Sec. 2254(b) (1988);   see also Preiser v. Rodriguez, 411 U.S. 475 (1973);   Todd v. Baskerville, 712 F.2d 70 (4th Cir.1983).  Therefore, we affirm on the reasoning of the district court.  Neff v. Warner, No. CA-94-657-MJG (D. Md. Mar. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED